Citation Nr: 1040737	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-36 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus including as 
secondary to service connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1953 to May 1956. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  This 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against a finding that current tinnitus is related to service or 
caused or aggravated by service connected bilateral hearing loss.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by military service or 
caused or aggravated by service connected bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that a letter dated in October 2007, prior 
to the June 2008 rating decision, provided the Veteran with 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, even if the above 
letter did not provided adequate 38 U.S.C.A. § 5103(a) notice, 
including because it did not provide notice of the laws and 
regulations governing secondary service connection, the Board 
finds that this notice problem does not constitute prejudicial 
error in this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim after reading the above letter as well as 
the rating decision and the statement of the case.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence.  

As to the service treatment records, a review of the record on 
appeal shows that the National Personnel Records Center (NPRC) in 
December 2007 notified the RO that the Veteran's service 
treatment records were not available except for the May 1956 
separation examination already found in the claim's file.  Later 
in December 2007, the RO notified the Veteran of the loss of his 
service treatment records and of the unavailability of any 
alternative records.  Also in December 2007, the Veteran notified 
VA that he had not sought treatment for tinnitus while on active 
duty.  In March 2008, the RO prepared a memorandum of 
unavailability as to the Veteran's service treatment records 
which memorandum outlined its unsuccessful attempts to locate the 
claimant's service treatment records and/or any alternative 
records. 

Where, as here, "service medical records are presumed destroyed 
. . . the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The cases, however, do not establish a heightened "benefit of 
the doubt," but rather only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The case 
law does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Therefore, adjudication of this claim may go forward 
without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim . . 
. [and] this duty is limited to specifically identified documents 
that by their description would be facially relevant and material 
to the claim").  

As to the post-service record, the Veteran in December 2007 
specifically notified VA that he had not had any post-service 
treatment for his tinnitus.  Therefore, VA had no obligation to 
request any records.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim . . 
. [and] this duty is limited to specifically identified documents 
that by their description would be facially relevant and material 
to the claim").  

The record also shows that the Veteran was afforded VA 
examinations in June 2008 and November 2009, along with December 
2009 and March 2010 addendums to the November 2009 examination, 
which are adequate to adjudicate the claim because, after a 
review of the record on appeal and examinations of the claimant, 
the examiners provided medical opinions as to the origins or 
etiology of the claimant's tinnitus and were based on citation to 
relevant evidence found in the claim's file.  See 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-
86 (2006).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that his tinnitus was caused by his job as a 
helicopter mechanic while on active duty.  In the alternative, it 
is alleged that it was caused or aggravated by his service 
connected bilateral hearing loss which was also caused by his job 
as a helicopter mechanic while on active duty.  It is also 
requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Veteran's DD 214 documents his claims regarding being a 
helicopter mechanic while on active duty.  Moreover, the Board 
finds that the Veteran is both competent and credible to report 
on the fact that he was exposed to loud noise working on 
helicopters while on active duty.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, the Board 
will concede that he had acoustic trauma while on active duty.  

However, the Veteran's May 1956 separation examination is 
negative for complaints or a diagnosis of tinnitus.  Moreover, 
the Veteran in December 2007 notified VA that he did not receive 
treatment for tinnitus while on active duty.  Additionally, the 
Veteran told his June 2008 and November 2009 VA examiners that he 
did not notice a problem with tinnitus until the 1980's.  
Therefore, the Board finds the available service treatment 
records, which are negative for complaints, diagnoses, or 
treatment for tinnitus more credible than the inconsistent 
allegations of the Veteran that he had problems with tinnitus 
while on active duty.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  
Accordingly, entitlement to service connection for tinnitus based 
on in-service incurrence must be denied despite the fact that the 
Veteran was exposed to acoustic trauma while on active duty. 
 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1956 and first 
complaints and diagnosis of tinnitus at the 2008 VA audiological 
examination to be compelling evidence against finding continuity.  
Put another way, the over 50 year gap between the Veteran's 
discharge from active duty and the first evidence of the claimed 
disorder weighs heavily against his claim.  See Maxson, supra; 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time period 
for which there is no clinical documentation of his low back 
condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's 
delay in asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with ringing in his ears since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  The Board also acknowledges that the Veteran's 
representative is competent to give evidence about what he sees.  
However, upon review of the claim's folder, the Board finds that 
the Veteran's and his representative's assertions that the 
claimant has had tinnitus since service are not credible.  In 
this regard, the Veteran and his representative's claims are 
contrary to what is found in the in-service and post-service 
medical records including the May 1956 separation examination.  
In these circumstances, the Board gives more credence and weight 
to the medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for the claimed disorder for 
over five decades following his separation from active duty, than 
the Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for tinnitus based on post-
service continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's tinnitus and an established injury, 
disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  In 
fact, the June 2008 and November 2009 VA examiners, after a 
review of the record on appeal and examination of the claimant as 
well as after citing to the absence of any in-service or post-
service complaints, diagnoses, or treatment for tinnitus and the 
appellant's claim that he first notice problems with tinnitus in 
the 1980's, opined that it was not caused by his military 
service.  These opinions are not contradicted by any other 
medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 
171, 175 (1991) (VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).

As to the Veteran's and his representative's assertions that the 
claimant's tinnitus was caused by his military service, including 
his in-service noise exposure, the Veteran is once again 
competent to give evidence about what he sees and feels such as 
ringing in his ears since service.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also 
acknowledges that the Veteran's representative is competent to 
give evidence about what he sees.  However, as noted above, the 
Board finds that these assertions regarding the Veteran having 
tinnitus since service lacks credibility.  Id.  Moreover, the 
Board finds more credible the opinion by the medical experts at 
the June 2008 and November 2009 VA examinations that his tinnitus 
was not caused by his military service than these lay claims.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in analyzing 
the medical data).

Based on the discussion above, the Board also finds that service 
connection for tinnitus is not warranted based on the initial 
documentation of the disability after service because the weight 
of the competent and credible evidence is against finding a 
causal association or link between the post-service disorder and 
an established injury, disease, or event of service origin.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to secondary service connection under 38 C.F.R. § 3.310, the 
Board notes that the record is negative for a competent and 
credible medical opinion finding that the Veteran's tinnitus was 
caused or aggravated by his service connected bilateral hearing 
loss.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Allen, 
supra.  In fact, in the March 2010 addendum to the November 2009 
VA examination, it was opined that it was not secondary to his 
bilateral hearing loss because of the lack of complaints of 
tinnitus in the available service treatment records and the fact 
that tinnitus first started only twenty five years ago.  This 
opinion is not contradicted by any other medical opinion of 
record.  See Colvin, supra.

As to the Veteran's and his representative's assertions that the 
claimant's tinnitus was caused or aggravated by his service 
connected bilateral hearing loss, the Veteran is once again 
competent to give evidence about what he sees and feels such as 
ringing in his ears.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.   The Board also acknowledges 
that the Veteran's representative is competent to give evidence 
about what he sees.  However, the Board finds more credible the 
opinion by the medical expert in the March 2010 addendum that his 
tinnitus was not secondary to his service connected bilateral 
hearing loss than these lay claims.  See Black, supra.

Based on the discussion above, the Board also finds that service 
connection for tinnitus is not warranted on a secondary basis 
because the weight of the competent and credible evidence is 
against finding a causal association or link between the tinnitus 
and his service connected bilateral hearing loss.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for tinnitus 
on a direct and a secondary basis.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.310.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


